Filed 3/10/21 P. v. Young CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
         Plaintiff and Respondent,                                     A159701
                           v.                                          (Contra Costa County Super. Ct.
 CHARLES DAVIS YOUNG,                                                  No. 5130925-1)
         Defendant and Appellant.


                                       MEMORANDUM OPINION1
         Defendant Charles Davis Young was convicted by jury of residential
burglary (Pen. Code, §§ 459, 460, subd. (a)),2 assault with a deadly weapon (a
cane) (§ 245, subd. (a)(1)), and false imprisonment (§ 237, subd. (a)), as well
as an enhancement for personal infliction of great bodily injury (§ 12022.7,
subd. (a)). The trial court found prior conviction allegations to be true and
sentenced Young to a prison term of 45 years to life. In an unpublished
opinion otherwise affirming the convictions, we agreed with Young that the
sentence on the assault conviction should have been stayed under section
654, and remanded for resentencing. (People v. Young (Jan. 3, 2019,
A144481) [nonpub. opn.].)


       We resolve this case by memorandum opinion because it raises no
         1

substantial issue of fact or law. (Cal. Stds. Jud. Admin., § 8.1.)
         2   Undesignated statutory references are to the Penal Code.

                                                               1
      In resentencing Young, the court imposed the upper term of six years
for the first degree residential burglary conviction, and doubled it to twelve
years based upon a prior strike (dated October 2, 2003 for § 192, subd. (a),
manslaughter). The court imposed another three years, consecutive, for the
enhancement under section 12022.7, subdivision (a). The sentences for the
assault and false imprisonment convictions were stayed pursuant to section
654. Two prior convictions (for a robbery and another first degree burglary)
brought five years each, adding another ten years under section 667,
subdivision (a)(1). Young’s counsel pointed out to the sentencing court it now
had discretion to strike those prior convictions, but the court declined to do
so, while acknowledging it could. The new aggregate sentence totals 25
years, determinate.
      Young now appeals the sentence imposed on him on remand. His
appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d
436, determined that there are no arguable issues to present on appeal,
requested that this court carry out an independent review of the record
pursuant to Wende, and advised Young of his right to file any supplemental
submission he may wish to file. Having conducted the independent review
called for by Wende, we conclude there are no arguable issues that are worthy
of addressing on appeal. We therefore affirm the new sentence.

                                                     STREETER, J.
WE CONCUR:

POLLAK, P. J.
BROWN, J.




                                       2